Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/29/2021, with respect to all pending claims have been fully considered and are persuasive.  The rejection of 5/27/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4 – 11, 13 – 16, 19 – 20, 22 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
	The best prior art found to record are NPL titled “Measurement of Aqueous Foam Rheology by Acoustic Levitation” by McDaniel et al. dated March 2000 and NPL titled “Laser techniques in acoustically levitated micro droplets” by Omrane et al. dated April 2004, which teach the claimed invention however fail to disclose the limitations of “the levitator is constructed and arranged to levitate the biological sample at frequencies of between 28kHz and about 40kHz; ii. the at least one function generator is configured to induce quasistatic deformation of the biological sample, iii. the data processing system is configured to analyze, based on aspect ratio vs. location data, at least one mechanical elastic property of the biological sample undergoing quasistatic deformation as recorded by the camera…” in combination with all the remaining limitations as required by the independent claims 1, 13 and 19.  

Hence the prior art of records fail to teach the invention as set forth in claims 1, 4 – 11, 13 – 16, 19 – 20, 22 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response/remarks of 11/29/2021 pp. 6 – 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 form accompanying this office action which includes the following reference:
Akcakir (U.S. No. 2007/0086919 A1) teaches apparatus and method for detecting deformability of cells using spatially modulated optical force microscopy by utilizing optical path-length measurements (i.e. true physical length of an object that the beam traverses multiplied by its refractive index as described at aspect ratio vs. location data, the mechanical elastic properties of a biological sample. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARRIT EYASSU/Primary Examiner, Art Unit 2861